        Case 1:18-cv-01185-JDP Document 15 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DAVID CHARLES DREIER,                         Case No. 1:18-cv-01185-JDP
12                        Plaintiff,
13                        v.                         ORDER SETTING STATUS CONFERENCE
       COMMISSIONER OF SOCIAL                        AND NOTIFYING PLAINTIFF THAT THE
14
       SECURITY,                                     COMPLAINT HAS NOT BEEN SERVED
15
                          Defendant.
16

17          The court has identified this case as one that would benefit from a status conference.

18   Plaintiff appears to have failed at an attempt for service of defendant. See ECF Nos. 13, 14.

19   However, no further attempts at service have been recorded on the docket. Therefore, you are

20   ordered to appear at a telephonic status conference on July 29, 2020 at 2 p.m. (dial-in number: 1-
21   888-204-5984; passcode: 4446176). Plaintiff should be prepared to discuss whether he intends to

22   correct service and continue to prosecute this case.

23          This order also serves as notice that defendant was not served within 90 days after the

24   complaint was filed, and good cause is required to avoid dismissal. See Fed. R. Civ. P. 4(m).

25

26
27

28
       Case 1:18-cv-01185-JDP Document 15 Filed 07/20/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 19, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
